Citation Nr: 1517270	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to a temporary total evaluation for surgery related to a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issues of entitlement to service connection for a back disability and entitlement to a temporary total evaluation for surgery related to a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1982 rating decision, the RO denied service connection for a low back injury; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

2.  Reopening of the claim of service connection for a back condition was denied by the RO in July 1993; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

3.  Reopening of the claim of service connection for a disability claimed as a back condition was denied by the RO in November 2008; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

4.  Evidence received since the unappealed November 2008 rating decision which denied reopening of the claim of service connection for a back condition relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a back disability.  


CONCLUSIONS OF LAW

1.  A September 1982 RO decision that denied service connection for a low back injury is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   

2.  A July 1993 RO decision that denied reopening of a claim of service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   

3.  A November 2008 RO decision that denied reopening of a claim of service connection for a disability claimed as a back condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   

4.  The evidence added to the record since the November 2008 rating decision is new and material; the claim of service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen the matter of entitlement to service connection for a back disability.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  



Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  

Service connection for a back disability was initially denied by a September 1982 rating decision.  There was no appeal filed for the decision, nor was any new and material evidence received within the appeal period, and the decision became final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   Reopening of the claim of service connection for a back condition was denied in a July 1993 RO decision on the grounds that VA had not received new and material evidence.  There was no appeal filed for the decision, nor was any new and material evidence received within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Reopening a claim of service connection for a disability claimed as a back condition was again denied in a November 2008 RO decision on the grounds that VA had not received new and material evidence.  There was no appeal filed for the decision, nor was any new and material evidence received within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Although the RO found that new and material evidence has been received to reopen the Veteran's claim in a December 2013 Supplemental Statement of the Case (SSOC), RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Since the last final denial, VA has received the Veteran's December 2011 statement that he has never injured his back aside from the in-service injury, and the Veteran's June 2011 statement describing the in-service injury to his back in greater detail, including a report of being hospitalized for thirty days.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).

On review, the Board finds that it has received new and material evidence.  The record now contains evidence of the Veteran's assertion that he has not injured his back other than the in-service injury, which relates to nexus, and a more detailed description of the circumstances and immediate treatment of his in-service back injury.  This information relates to unestablished facts necessary to substantiate the claim at issue and raises a reasonable possibility of establishing the claim.  38 C.F.R. §§ 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.  


REMAND

The Veteran's service treatment records (STRs) contain a June 1973 record noting that the Veteran injured his back when engaged in a twisting maneuver during a baseball game, and indicating that the Veteran was hospitalized for 6 days.  The Veteran's July 2011 statement also asserts that he was hospitalized in the summer of 1973, and identifies the Berlin Brigade U.S. Army Hospital, although he reports his stay as lasting 30 days.  The Veteran's STRs do not contain records from this hospital stay aside from the reference in the June 1973 notation.  An October 2008 examination also noted the absence of any hospital summarization report or radiographic report related to this hospitalization.  Upon remand, the AOJ should attempt to obtain records related to this hospital stay.  See 38 C.F.R. 
§ 3.159(c).  

The Veteran is seeking a temporary total disability rating based upon back surgery.  As the disposition of the Veteran's claim of service connection for a back disability will also impact the disposition of the temporary total disability rating claim, the issues are intertwined.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the temporary total disability claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate authorization, and contact the Military Personnel and Medical Record Collections at the National Personnel Records Center (NPRC), or any other appropriate department or agency, and request records relating to the Veteran's treatment at the U.S. Army Hospital in Berlin in June of 1973.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

2.  Once completing the above development, as well as any necessary additional development including obtaining a supplemental medical opinion if any additional medical records are obtained, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


